MEMORANDUM **
Evangelista Lugo appeals pro se the district court’s order dismissing defendants Maguire and Gemello in Lugo’s action alleging violations of 42 U.S.C. § 1985(2)(3) and 18 U.S.C. § 1512. We have jurisdiction under 28 U.S.C. § 1291.1 We review de novo the district court’s dismissal, Cohen v. Stratosphere Corp., 115 F.3d 695, 700 (9th Cir.1997), and we affirm.
The district court properly determined that the judge and the prosecutor were absolutely immune from liability for damages. See Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Although there was no final order at the time Lugo filed this appeal, the district court's subsequent entry of judgment cures the premature notice of appeal. See Anderson v. Allstate Ins. Co., 630 F.2d 677, 680-81 (9th Cir.1980).